Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-7 and 10-20 are presented for examination. Applicant filed an amendment on 6/23/20 amending claims 1, 4, 6 and 19-20 and cancelling claims 8-9. After careful consideration of Applicant’s remarks, the examiner has withdrawn claim objections, and the grounds of rejection of claims 1-20 based on 35 U.S.C. 103, however, the non-statutory double patenting rejection in the instant office action as set forth in detail below.

Response to Arguments
The applicant argues that by adding “maintaining, by a processing system, one or more key-value databases having metadata associated with available data from a plurality of data sources, the plurality of data sources including a plurality of remote third-party data sources, sensors located at a plurality of physical and site survey data; receiving, via the network, at least a subset of available data from a plurality of data and storing, in one or more key-value databases, at least the subset of available data including metadata collected from the plurality of data sources” to the claim, the examiner respectfully disagree. Using claim 1 as an example, claim 1 of USPAT 10028454 recites “maintaining, by a processing system, a key-value database of metadata associated with landscape data and environmental data from a plurality of data sources, the plurality of data sources including external databases, sensors located at a plurality of physical locations, and site survey data entered by a plurality of users of the data subset of available data from a plurality of data and storing the subset of available data” while claim 1 of USPAT 10028454 recites “receiving, by the processing system, via a network, site survey data and storing the site survey data” and claim 8 of USPAT10028454 recites “collecting, via the network, metadata from an external database maintained by a third-party; and storing, in the key-value database, the collected metadata”. It is noted that the site survey data can be interpreted as a subset of available data from a data source. Therefore, the difference between claim 1 of the instant application and claim 1 of USPAT10028454 is that independent claim 1 recites “storing the data from a plurality of data”. However, Hall (US20110106320) discloses storing the data from a plurality of data (Hall, see [0035]-[0036]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hall into USPAT10028454. The modification would be obvious because one of the ordinary skill in the art would want to achieve efficient and optimal irrigation (Hall, [0004]). Therefore, the non-statutory double patenting rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18, 20 and 24 of USPAT 10028454. Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims of instant application and the claims of USPAT 10028454 are almost the same in scope (although the terminologies used in the applications are different, their meaning is not patentably different, for example, controlling an environmental control system based on the relevant data reads on providing access to an environmental management service based on the relevant data).  Using claim 1 as an example, claim 1 of USPAT 10028454 recites “maintaining, by a processing system, a key-value database of metadata associated with landscape data and environmental data from a plurality of data sources, the plurality of data sources including external databases, sensors located at a plurality of physical locations, and site survey data entered by a plurality of users of the data processing system; receiving, by the processing system, via a network, site survey data associated with a particular physical location, the site survey data including user-defined information regarding landscape characteristics of the particular physical location entered via an interactive site survey interface presented at a network-connected device”. Independent claim 1 of the instant application recites “receiving a subset of available data from a plurality of data and storing the subset of available data” while claim 1 of USPAT 10028454 recites “receiving, by the processing system, via a network, site survey data and storing the site 

Allowable Subject Matter
Claims 1 and 19-20 would be allowable if the double patenting rejection, set forth in this Office action, is overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117